FILED
                            NOT FOR PUBLICATION
                                                                              MAY 29 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GLORIA BARRERA DE HUERTA, AKA                    No.   15-70576
Gloria Barrera-Villa, AKA Rosa Delgado,
AKA Gloria Huerta, AKA Gloria B.                 Agency No. A044-764-952
Huerta, AKA Maria Huerta, AKA Gloria
Huretz, AKA Maria Lopez, AKA Rosa
Dlegado                                          MEMORANDUM*

              Petitioner,

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Submission Deferred November 15, 2017**
                            Submitted May 29, 2018
                            San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: RAWLINSON and BYBEE, Circuit Judges, and SMITH,*** Chief District
Judge.

      Gloria Barrera de Huerta, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA’s”) denial of withholding of

removal and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo, Retuta v.

Holder, 591 F.3d 1181, 1184 (9th Cir. 2010), and denial of withholding of removal

and protection under CAT for substantial evidence, Shrestha v. Holder, 590 F.3d

1034, 1039, 1049 (9th Cir. 2010). We deny the petition.

      Barrera de Huerta argues she is eligible for withholding of removal based on

membership in the proposed particular social group “Americanized Mexicans” or

“pochos.” We have previously held that such a group does not meet the legal

requirements for a particular social group under 8 U.S.C. § 1231(b)(3). See

Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1228–29 (9th Cir. 2016) (denying

withholding of removal because petitioners’ proposed group, “imputed wealthy

Americans,” was not cognizable as a particular social group); Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1151–52 (9th Cir. 2010) (denying withholding of removal

because “[p]etitioners’ proposed social group, ‘returning Mexicans from the


      ***
              The Honorable William E. Smith, Chief United States District Judge
for the District of Rhode Island, sitting by designation.
                                         2
United States,’ . . . is too broad to qualify as a cognizable social group”). The BIA

properly denied Barrera de Huerta’s withholding of removal claim.

      With respect to the CAT claim, Barrera de Huerta testified that she has twice

been the victim of violent crime in Mexico, and the Immigration Judge found her

credible. She has not, however, shown that the Mexican government acquiesces in

violent crime. See Garcia-Milian v. Holder, 755 F.3d 1026, 1034 (9th Cir. 2014)

(“Evidence that the police were aware of a particular crime, but failed to bring the

perpetrators to justice, is not in itself sufficient to establish acquiescence in the

crime.”). Nor has she shown she is any more likely to be a victim of violence or

crime than the populace of Mexico as a whole. See Ramirez-Munoz, 816 F.3d at

1230 (“Where Petitioners have not shown they are any more likely to be victims of

violence and crimes than the populace as a whole in Mexico, they have failed to

carry their burden.”); Delgado-Ortiz, 600 F.3d at 1152 (“Petitioners’ generalized

evidence of violence and crime in Mexico is not particular to Petitioners and is

insufficient to meet th[e] standard [for relief under CAT].”). Thus, substantial

evidence supports the BIA’s denial of her CAT claim.

      The petition for review is DENIED.




                                            3